 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      LOCALS 302 AND 612 OF THE
      INTERNATIONAL UNION OF                                       NO. MC19-0059RSL
 9
      OPERATING ENGINEERS
      CONSTRUCTION INDUSTRY HEALTH
10
      AND SECURITY FUND, et al.,                                   ORDER DIRECTING ENTRY OF
                                                                   JUDGMENT ON GARNISHEE
11
                             Plaintiffs,                           ANSWER1

12
                     v.

13
      BIANCHI LLC,

14
                             Defendant,

15
                     v.

16
      CADMAN MATERIALS, INC.,

17
                             Garnishee-Defendant.

18

19
            1
               The Court initially declined to enter judgment on the garnishee’s answer because there was a
20   problem with service on the defendant/judgment debtor. Dkt. # 7. The next day, the garnishee (or, more
     accurately, its parent company) deposited into the registry of the Court the money in its possession.
21
     When no proof of service was filed within the time allowed, the Court took steps to identify the
22   depositor and return the funds. At some point not disclosed in the record, the Clerk of Court released the
     registry funds to plaintiffs, who filed a notice of voluntary dismissal. Dkt. # 8. On September 18, 2019,
23   unaware that the funds had been released to plaintiff, the undersigned ordered the funds returned to the
     garnishee’s parent company. Dkt. # 9. When the Clerk’s Office contacted plaintiffs seeking return of the
24   funds, plaintiffs filed proof of timely service on the defendant/judgment debtor. Dkt. # 10. Plaintiffs
     have established their entitlement to the funds that are already in their possession and judgment in their
25
     favor is appropriate.
26
            The Order Directing Disbursement of Funds (Dkt. # 9) is hereby VACATED.
27
     ORDER DIRECTING ENTRY OF JUDGMENT
28   ON GARNISHEE ANSWER - 1
 1                                          Summary of Judgment
 2   Judgment Creditor:                           Operating Engineers Trust Funds
 3   Judgment Debtor:                             Bianchi LLC
     Garnishee-Defendant                          Cadman Materials, Inc.
 4   Garnishment Judgment Amount:                 $60,718.07
     Estimated Garnishment Costs:                 $149.50
 5   Attorneys Fees:                              $250.00
 6   Other Recovery Amounts:                      NONE
     Percent Interest on Principal:               Twelve percent (12%) per annum
 7   Interest Rate on Costs:                      NONE
     Attorneys for Judgment Creditor:             Reid, McCarthy, Ballew & Leahy, L.L.P.
 8

 9
            THIS MATTER coming on for consideration upon the application of judgment creditor,
10
     for judgment on the answer of garnishee defendant; it appearing that garnishee defendant has
11
     filed its answer herein stating that it holds funds of the judgment debtor, Bianchi LLC, in the
12

13   sum of $60,718.07; that judgment creditor has judgment unsatisfied against the judgment debtor

14   in the total amount of $181,037.27;2 that judgment creditor’s attorney’s fees in the amount of
15   $250.00 and costs in the amount of $149.503 in this garnishment action are reasonable; that more
16
     than twenty (20) days have elapsed since service of the Writ of Garnishment and garnishee
17
     defendant’s answer thereto: that signed affidavit or return of service of the Writ of Garnishment,
18
     Application for Writ of Garnishment including a copy of the judgment entered in this action,
19

20   indicating service upon the judgment debtor by certified mail, is on file herein now, therefore, it

21   is hereby
22

23          2
              This sum includes the balance on the underlying judgment and post-judgment interest through
     June 3, 2019. It does not include fees and costs associated with this garnishment action, which is added
24   to the balance by operation of this order.
25          3
             The proposed judgment provided by judgment creditor includes two different amounts for
26   garnishment costs, with no supporting documentation or declaration. The Court awards the lesser of the
     two amounts.
27
     ORDER DIRECTING ENTRY OF JUDGMENT
28   ON GARNISHEE ANSWER - 2
 1   ORDERED, ADJUDGED AND DECREED as follows:
 2   1.     The Clerk of Court is directed to enter judgment in favor of the judgment creditor and
 3
     against the garnishee defendant in the sum of $60,718.07; such funds to be first applied in
 4
     satisfaction of the costs and fees taxable herein;
 5

 6   2.     Payment by garnishee defendant of the aforementioned sum having already been made,

 7   said garnishee defendant is hereby discharged from this action. The Clerk of Court shall enter
 8   full satisfaction of the judgment against garnishee defendant.
 9
     3.     The Clerk of Court is directed to enter judgment in favor of the judgment creditor and
10
     against the judgment debtor for attorneys’ fees and costs in this garnishment action in the sum of
11
     $399.50; said sum shall be added to judgment creditor’s prior judgment against judgment debtor.
12

13   4.     Plaintiff has already received the funds previously held by the garnishee-defendant plus

14   all accrued interest, minus any statutory user fees, plaintiff’s attorney shall cause an appropriate
15   satisfaction of judgment to be filed as to the principal defendant.
16

17          Dated this 19th day of September, 2019.

18                                              A
                                                Robert S. Lasnik
19
                                                United States District Judge
20

21

22

23

24

25

26

27
     ORDER DIRECTING ENTRY OF JUDGMENT
28   ON GARNISHEE ANSWER - 3
